                                              Case 3:05-cr-00394-SI Document 42 Filed 04/28/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     USA,                                              Case No. 05-cr-00394-SI-1
                                   6                    Plaintiff,
                                                                                           ORDER REQUIRING NOTICE OF
                                   7              v.                                       DEFENDANT'S MOTION FOR
                                                                                           COMPASSIONATE RELEASE AND
                                   8     REX LUTTON,                                       SETTING BRIEFING SCHEDULE
                                   9                    Defendant.                         Re: Dkt. No. 36
                                  10

                                  11           On February 25, 2021, defendant Rex Lutton filed a “petition for writ of habeas corpus under
                                  12   28 U.S.C. § 2241 or, alternatively, motion for compassionate release.” Dkt. No. 36. On March 5,
Northern District of California
 United States District Court




                                  13   2021, the Court issued an Order that assigned defendant’s petition for writ of habeas corpus to a
                                  14   new case number and kept defendant’s motion for compassionate release under the present case
                                  15   number. Dkt. No. 39.
                                  16           The Court hereby ORDERS the following briefing schedule for defendant’s motion for
                                  17   compassionate release:
                                  18      •    Government’s opposition due May 19, 2021
                                  19      •    Defendant’s reply due June 2, 2021
                                  20   Because defendant’s petition for writ of habeas corpus has been assigned to a new case number, the
                                  21   parties’ opposition and reply shall only address defendant’s motion for compassionate release. The
                                  22   clerk of court will email a copy of defendant’s motion for compassionate release to the U.S.
                                  23   Attorney’s Office.
                                  24

                                  25           IT IS SO ORDERED.
                                  26   Dated: April 28, 2021
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
